Mr. Chief Justice Shepard
delivered the opinion of the Court:
It would seem from the practice of constructing and maintaining private stables and other outhouses used for the private purposes and convenience of the owners, that has been acquiesced in by the residents of that subdivision, that they are not considered in violation of the restrictive covenant of the deeds.
The covenant in the deed is as follows: The purchaser in accepting and signing this paper agrees that not more than one dwelling house shall.be erected on said lot, and that no apartment house nor flats of any description shall be erected on the same. That such building shall not cost less than $3,500 to *77build, and sliall not he used for manufacturing, mechanical, or business purposes of any kind whatsoever, but solely for dwelling purposes, and that these covenants shall be effective- and remain in force for a term of twenty years from January 1, 3 906, and no longer.
The question was not presented on the former appeal, whether the erection of any private stable wonld he in violation of this covenant.
That the practice of erecting such stables and garages was acquiesced in by the plaintiffs and other owners of lots in that subdivision, and that it has not been considered a violation of the covenant to maintain such a stable on the rear of a lot for the private use of the owner of the building, is apparent.
It is not shown that the stable of defendant is unsanitary, or that its maintenance is a nuisance in point of fact. It wonld seem that the covenant does not prohibit the erection of stables in connection with dwelling houses for private use of the owners. It is true that the defendant completed this stable, which was intended to be used for business purposes, after the bill had been filed. But it also appears that the stable had been nearly completed by the contractor before that time.
The removal of the stable would occasion defendant serious loss, and it is believed tbat the injunction restricting its use to private purposes would be a just settlement of the controversy. Riverbank Improv. Co. v. Bancroft, 209 Mass. 217, 34 L.R.A. (N.S.) 730, 95 N. E. 216, Ann. Cas. 1912B, 450.
The decree entered seems to be just, and is not in opposition to the opinion and judgment of this court. It will therefore he affirmed without costs. Affirmed.